DETAILED ACTION
This action is in response to the Applicant Response filed 14 November 2022 for application 16/414,965 filed 17 May 2019.
Claims 1, 3, 6-8, 11, 13, 16-18 are currently amended.
Claim 21 is new.
Claim 12 is cancelled.
Claims 1-11, 13-21 are pending.
Claims 1-11, 13-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 7-9, 17-19 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 7-9, 17-19 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-11, 13-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
With respect to claim 1 (similarly claim 11), applicant argues that the cited references do not teach the following limitations:
… determine, based on the Al service, a cause of trigger of the new exception in the in-device system function based on a plurality of different parameters of the first CE device …
Specifically, applicant argues that the class labels determined by Safary indicate an exception handling subroutine, but do not determine a cause of trigger.
With respect to applicants arguments, Examiner respectfully disagrees. As noted by applicant, Safary teaches execution logs which include exceptions identified using various exception parameters such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session, and/or the like (Safary, ¶0054). Safary goes on to teach that the exception parameters are used by a machine learning model to produce class labels (Safary, ¶0057) wherein, automated exception handling subroutines are deployed to address the exceptions based on the classification of the exception into a predetermined class (Safary, ¶0058). While it appears that applicant is attempting to argue that the classes symbolize the exception handling subroutine, this is not the case. The classification is a categorization of the exception identifying the cause of exception. While the classification is indicative of the exception handling subroutine, it is not the subroutine. The subroutine is deployed based on the classification. Therefore, the classification is the cause of trigger determined by the machine learning model for the exception which is then used to select and deploy an exception handling subroutine; and Safary does, in fact, teach determine, based on the Al service, a cause of trigger of the new exception in the in-device system function based on a plurality of different parameters.
Therefore, claims 1 is rejected under 35 U.S.C. 103 as unpatentable over Safary in view of Tarlano. Additionally, claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Safary in view of Tarlano. Moreover, the rejections of claims 1, 11 apply to all dependent claims which are dependent on claims 1, 11, including claims 2-6, 10, 13-16, 20-21 which are also unpatentable over Safary in view of Tarlano; and claims 7-9, 17-19 which are unpatentable over Safary in view of Tarlano and further in view of Honda.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-11, 13-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Safary et al. (US 2020/0147791 A1 – Intelligent Control Code Update for Robotic Process Automation, hereinafter referred to as “Safary”) in view of Tarlano et al. (US 2019/0102244 A1 – Method and System for Predicting Failure Events, hereinafter referred to as “Tarlano”).

Regarding claim 1 (Currently Amended), Safary teaches a server (Safary, ¶0030 – teaches a server to perform server-side actions), comprising: 
a memory (Safary, ¶¶0030-0031 – teaches server memory) configured to store a neural network model (Safary, ¶0055 – teaches neural network as the machine learning) that provides an artificial intelligence (Al) service to handle exceptions (Safary, ¶0057 – teaches using machine learning to handle exceptions) in a plurality of consumer electronic (CE) devices (Safary, ¶0051 – teaches robotic process automation (RPA) which are devices for consumers that perform repeated tasks) that are subscribed to the Al service of the neural network model (Safary, ¶0024 – teaches authentication of the clients/RPAs by the server); and 
circuitry (Safary, ¶¶0030-0031 – teaches server processor to perform actions) configured to: 
detect, based on the Al service, a new exception in an in-device system function of an in-device system of a first CE device of the plurality of CE devices (Safary, ¶0054 – teaches an RPA [consumer electronic] of a plurality of RPAs detecting an exception and recording the exception in an execution log which is retrieved by the AI service and the exception is identified in the execution log by the service); 
determine, based on the Al service, a cause of trigger of the new exception in the in-device system function based on a plurality of different parameters of the first CE device (Safary, ¶0057 – teaches classifying the exception into a given class [cause of trigger] using machine learning; see Safary, ¶0054 – discusses parameters for exception used in the classification – exception type, metadata, time, RPA session information, etc.); 
generate, based on the Al service, a first instruction to configure the in- device system specific to the new exception, wherein the qeneration of the first instruction is based on the determined cause of the trigger of the new exception (Safary, ¶0058 – teaches deploying instructions or exception handling subroutines to address the exception based on the classification [determined cause of trigger]); and 
control the in-device system of the first CE device in accordance with the generated first instruction based on the Al service such that the in-device system function of the in-device system is restored (Safary, ¶0059 – teaches deploying a software or firmware update to correct the code error [restore system]).
While Safary teaches exception handling on RPAs, Safary does not explicitly teach that the client devices are consumer electronics. Moreover, while Safary teaches authenticating users, Safary does not explicitly teach the exception handling is done through a subscription service.
Tarlano teaches a server (Tarlano, ¶0031 – teaches a server which provides a predictive failure analysis as a service), comprising: 
a memory (Tarlano, ¶0031 – teaches a server which provides a predictive failure analysis as a service) configured to store a … model (Tarlano, ¶0039 – teaches the predictive analysis service is done by machine learning) that provides an artificial intelligence (Al) service (Tarlano, ¶0039 – teaches the predictive analysis service is done by machine learning) to handle exceptions (Tarlano, ¶0024 – teaches that the predictive analysis service is used for exception handling) in a plurality of consumer electronic (CE) devices (Tarlano, ¶0028 – teaches various consumer electronics that can subscribe to the service) that are subscribed to the Al service of the … model (Tarlano, ¶¶0030-0031 – teaches a server which provides a predictive failure analysis as a service; Tarlano, ¶0036 – teaches client devices subscribing to the predictive analysis service); and 
circuitry (Tarlano, ¶0107 – teaches server processor) configured to: 
detect, based on the Al service, a new exception in an in-device system function of an in-device system of a first CE device of the plurality of CE devices (Tarlano, ¶0035 – teaches predictive failure analysis detecting an error in an event stream from the client device); 
determine, based on the Al service, a cause of trigger of the new exception in the in-device system function based on a plurality of different parameters of the first CE device (Tarlano, ¶0035 – teaches providing exception handling updates to the client devices [Generating exception handling update means that the cause of the event must be determined]); 
generate, based on the Al service, a first instruction to configure the in- device system specific to the new exception, wherein the qeneration of the first instruction is based on the determined cause of the trigger of the new exception (Tarlano, ¶0035 – teaches providing exception handling updates to the client devices based on the input event stream); and 
control the in-device system of the first CE device in accordance with the generated first instruction based on the Al service such that the in-device system function of the in-device system is restored (Tarlano, ¶0035 – teaches exception handling updates which include injection of new software on the device).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to modify Safary with the teachings of Tarlano in order to supplement existing exception handling with predictive analysis that allows for dynamic injection of software routines that can predict and respond to potential software failures in the field of exception handling by a global service for client devices (Tarlano, ¶0024 - “Embodiments described herein provide a predictive failure analysis (PFA) method and service that allows design-time error and exception handling techniques to be supplemented or assisted by a predictive failure analysis system that allows the dynamic injection of software routines that can predict and respond to potential software failures.”).

Regarding claim 2 (Original), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Safary further teaches wherein the in-device system is at least one of a hardware system, a device set-up configuration system, an installed application, or a firmware in the first CE device (Safary, ¶0059 – teaches in-device as software [install application] or firmware in the device).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Currently Amended), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Safary further teaches wherein the plurality of different parameters of the first CE device are at least two of hardware information, a difference in current device settings with respect to factory settings, a version and configuration of the in-device system, an error log, application data of one or more installed applications, a plurality of application services and processes running at a time of occurrence of the new exception, a power state, historical data of a plurality of exceptions, a network connection state, or an activity record at the first CE device for a specified time period elapsed from the time of the occurrence of the new exception (Safary, ¶0054 – teaches parameters including exception type, metadata associated with the exception [a version and configuration of the in-device system; plurality of application services and processes running at the time of occurrence of the new exception], a time instant associated with the exception [activity record at the first CE device for a specified time period elapsed from the time of the occurrence of the new exception], information associated with the RPA session [version and configuration of the in-device system; application data of one or more installed applications; plurality of application services and processes running at the time of occurrence of the new exception] and/or the like; see also Safary, ¶¶0055-0057 – historic data of exceptions).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Regarding claim 4 (Original), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Safary further teaches utilize a plurality of different exceptions and corresponding historical resolution information of a plurality of different resolutions as training data to train the neural network model (Safary, ¶¶0055-0056 – teaches training the machine learning model, i.e., neural network, using supervised learning with historical exception data consisting of various exceptions and exception handling routines).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Regarding claim 5 (Original), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Tarlano further teaches correlate the detected new exception with the plurality of different parameters of the first CE device based on the Al service (Tarlano, ¶0047 – teaches correlating failures which may have several causes into categories based on failure features).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Safary, Tarlano in order to correlate failures based on parameters because it is advantageous to supplement existing exception handling with predictive analysis that allows for dynamic injection of software routines that can predict and respond to potential software failures (Tarlano, ¶0024).

Regarding claim 6 (Currently Amended), Safary in view of Tarlano teaches all of the limitations of the server of claim 5 as noted above. Safary further teaches categorize the detected new exception into a specific exception case group of a plurality of exception case groups based on the Al service (Safary, ¶0054 – teaches determining an exception type; Safary, ¶0057 – teaches classifying the exception into a predetermined class using the machine learning model).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Original), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Safary teaches generate, based on the neural network model, an exception resolution instruction to handle the new exception for other devices of the plurality of CE devices subscribed to the Al service (Safary, ¶0060 – teaches storing exceptions and exception handling routines in a list where new exceptions for other devices can be compared to the list for a match and the same exception handling routines can be implemented on the new device).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.

Regarding claim 13 (Currently Amended), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano for the reasons set forth in the rejection of claim 3.

Regarding claim 14 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano for the reasons set forth in the rejection of claim 4.

Regarding claim 15 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano for the reasons set forth in the rejection of claim 5.

Regarding claim 16 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano for the reasons set forth in the rejection of claim 6.

Regarding claim 20 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano for the reasons set forth in the rejection of claim 10.

Regarding claim 21 (New), Safary in view of Tarlano teaches all of the limitations of the server of claim 1 as noted above. Safary teaches wherein the determined cause of the trigger includes one of an error or an undesirable change in the plurality of different parameters of the first CE device (Safary, ¶¶0058-0059 – teaches using the classification [cause of trigger] to indication which exception handing subroutine to deploy, such as an update to a software and/or firmware code due to inefficient or incorrect control code [code error]).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Safary and Tarlano for the same reasons as disclosed in claim 1 above.

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Safary in view of Tarlano and further in view of Honda et al. (US 2019/0277913 A1 – Failure Detection and Classification Using Sensor Data and/or Measurement Data, hereinafter referred to as “Honda”).

Regarding claim 7 (Currently Amended), Safary in view of Tarlano teaches all of the limitations of the server of claim 6 as noted above. However, Safary in view of Tarlano does not explicitly teach determine whether to select or ignore a parameter of the plurality of different parameters of the first CE device at the time of establishment of correlation of the detected new exception with the plurality of different parameters of the first CE device, based on the specific exception case group in which the detected new exception is categorized.
Honda teaches determine whether to select or ignore a parameter of the plurality of different parameters of the first CE device at a time of establishment of the correlation of the detected new exception with the plurality of different parameters of the first CE device, based on the specific exception case group in which the detected new exception is categorized (Honda, ¶¶0061-0071 – teaches selecting relevant/critical features [therefore, ignoring some feature] based on a root cause grouping [category], such as design phase or historical data, for an excursion [exception]; see also Honda, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Safary in view of Tarlano with the teachings of Honda in order to reduce cost and increase throughput as well as fix issues quickly in the field of failure/exception handling using machine learning (Honda, ¶0061 – “Excursion handling is one of the key components for … process quality control such that any improvement in excursion handling could result in significant cost reduction and/or product throughput. Although identifying an excursion is important, it is also critical to find the root cause of the excursion … [to] fix the issue quickly.”).

Regarding claim 8 (Currently Amended), Safary in view of Tarlano and further in view of Honda teaches all of the limitations of the server of claim 7 as noted above. Tarlano further teaches establish an associative relationship among the detected new exception, the in-device system in which the new exception is detected, the cause of the trigger of the new exception, the generated first instruction, the specific exception case group in which the detected new exception is categorized, and a result of the restoring of the in-device system function (Tarlano, ¶¶0047-0049, 0058-0063, teaches learning trends based on failure data, wherein the data can include the failure [detected new exception], the device and the software for the failure [the in-device system in which the new exception is detected], the cause of the failure (e.g., installation of a software module) [the cause of trigger of the new exception], categorization of the failure based on features for failures that couple potentially have multiple causes [the specific exception case group in which the detected new exception is categorized], wherein the trends are used to create predictive failure tables which are used to provide software to execute in response to the predicted failure [This mapping of the failure data to the execution of software creates the associated relationship]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Safary, Tarlano and Honda in order to established associative relationship because it is advantageous to supplement existing exception handling with predictive analysis that allows for dynamic injection of software routines that can predict and respond to potential software failures (Tarlano, ¶0024).

Regarding claim 9 (Original), Safary in view of Tarlano and further in view of Honda teaches all of the limitations of the server of claim 8 as noted above. Tarlano further teaches learn and update the Al service based on the established associative relationship (Tarlano ¶¶0058-0061 – teaches using the failure trends [relationships] to learn possible failures and create tables of patterns of failures and solutions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Safary, Tarlano and Honda in order to learn and update the Al service based on the established associative relationship because it is advantageous to supplement existing exception handling with predictive analysis that allows for dynamic injection of software routines that can predict and respond to potential software failures (Tarlano, ¶0024).

Regarding claim 17 (Currently Amended), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano and further in view of Honda for the reasons set forth in the rejection of claim 7.

Regarding claim 18 (Currently Amended), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano and further in view of Honda for the reasons set forth in the rejection of claim 8.

Regarding claim 19 (Original), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Safary in view of Tarlano and further in view of Honda for the reasons set forth in the rejection of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125